                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                   )
                                             )
              Plaintiff,                     )
                                             )
 v.                                          )      No.:   3:19-CR-29-TAV-DCP
                                             )
 CHERYL D BROUSSARD,                         )
                                             )
              Defendant.                     )

                      MEMORANDUM OPINION AND ORDER

       Before the Court is defendant’s pro se request for “Assistance with Transfer to BOP

 Facility” [Doc. 66]. Defendant states that she is presently being held in the Cimarron

 Correctional Facility (“CCF”) in Cushing, Oklahoma, and that she has been designated to

 Bureau of Prisons (“BOP”) facility United States Penitentiary, Coleman, but that an issue

 has arisen with her designation, resulting in her remaining in custody at CCF for several

 months.

       Pursuant to 18 U.S.C. § 3621(b), the BOP, not the Court, has authority to designate

 the place of imprisonment for federal inmates. Colton v. Ashcroft, 299 F. Supp. 2d 681,

 683 (E.D. Ky. 2004); see 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate the

 place of the prisoner’s imprisonment” (emphasis added)). Because the BOP, rather than

 this Court, has the authority to designate defendant’s place of imprisonment, her motion

 for redesignation [Doc. 66] is DENIED.

       IT IS SO ORDERED.

                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE


Case 3:19-cr-00029-TAV-DCP Document 67 Filed 04/01/21 Page 1 of 1 PageID #: 490
